DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 10/15/2020, 11/12/2020, 12/01/2020, 01/16/2021, 06/07/2021, 12/16/2021, 01/13/2022, 03/30/2022 and 04/25/2022 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For Figs. 9A-9B and 9D, (i) condition function of 944 appears to conflict with that of 904, since “yes” branch of 904 could not pass a “non-registered user” along a path to 944; (ii) output of 932 appears to have 4 branches (corresponding reference “C”, having branches “>2”, “0”, “2” and “1”) but it is confused that why 943 (from branch ‘2’ of 932) need to check condition “>2 registered users?”, wherein all registered users have been passed via “904” along a path to “943”; and (iii) function blocks having the same process number ‘917’ have different structures (such as block 936 has three non-self-return branches, block 940  has two non-self-return branches and one self-return branch, and block 916 has one non-self-return branch and one self-return branch) which would cause operation or programing problems/errors.  Appropriate correction(s) or clarification(s) is/are required.
b.	For paragraph 382 and Fig. 9A, the paragraph states “At block 1314, it is determined whether the first likelihood and the second likelihood are within a first threshold (e.g., difference threshold) (e.g., block 932)”.  However, “block 932” of Fig. 9A does not show a relation/association of determining “whether the first likelihood and the second likelihood are within a first threshold” or “difference threshold” at all (neither in related paragraph 298).  Appropriate correction is required.
  c.	For paragraphs 8, 228-229, 382, 384-385 and 389, the statement “determining that the first likelihood and the second likelihood are within (or not within) the first (or difference) threshold” (or similar statements) is logically confused or ambiguous, because one of skilled in the art would commonly recognize its equivalent statement of “determining that each of the first likelihood and the second likelihood is within (or not within) the first threshold.”  Appropriate correction(s)/clarification(s) is/are required.  Based on disclosure context (see paragraphs 228-229), examiner suggests to replace the statement with “determining that a/the difference between the first likelihood and the second likelihood is within (or not within) a/the first (or difference) threshold”, which accurately reflect the disclosed intent/feature and clearly resolve confusion/ambiguousness problem so as to overcome the disclosure objection (similar replacement would also overcome possible claim objection/rejection).    

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
It is reminded that corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNAMOORTHY et al. (US 10,490,195) hereinafter referenced as KRISHNAMOORTHY. 
As per claim 18, KRISHNAMOORTHY is discloses ‘using system command utterances to generate a speaker profile’ (title) providing ‘systems, methods, and devices related to establishing voice identity profiles for use with voice-controlled devices’ (abstract), comprising:  
at an electronic device (read on ‘electronic device 100a‘, ‘a dedicated computing device’ or ‘speech processing system 350’, ‘computing system 300’, or a combination thereof, in light of the specification: p(paragraph)377) with one or more processors (‘302’ or ‘352’) and memory (‘304’ or ‘354’, with ‘program’ or ‘instructions’), (Fig. 3, col. 6, lines 12-44; col.10, line to col. 11, line 44; col. 12, lines 19-67; col. 22, lines 27-41):
receiving (or ‘detecting’ or ‘capture’) a spoken media request (‘audio data’/‘utterances’ including ‘a request, a question’ or ‘audible command’, such as ‘play my music’ or ‘play my favorite playlist’), (col. 6, lines 12-44; col. 10, lines 24-51; col. 16, lines 1-10; col. 33, lines 39-42; col. 36, line 14-29); 
determining (or ‘compare’) whether a user, of a plurality of registered (or enrolled) users (read on ‘users having a registered account’, or ‘users’ have been ‘enrolled in voice ID’ and ‘created a speaker profile (speaker vector)’), corresponds (read on ‘match’ or ‘identified’ vis ‘user recognition’/‘speaker identification’, or ‘the utterance came from a device in which at least one user is enrolled in voice ID’) to the spoken media request (same above) (Fig. 4, col. 6, lines 12-44; col. 21, line 46 to col. 22, line 63, col. 27, line 1 to col. 28, line 46; col. 36, lines 30-45); 
in accordance with determining that a first user of the plurality of registered users corresponds to the spoken media request (same above): 
providing a first response (read on ‘play’ user’s ‘favorite playlist’, ‘perform one or more actions in response to the received commands’, ‘apply matched user to further processing of the utterance’, or ‘output’ related/requested ‘information’, in a broad sense) to the spoken media request (same above), the first response being personalized (such as ‘play…user’s specific “favorite playlist”’) for the first user (Fig. 9, ‘918’; col. 6, lines 12-44; col. 10, lines 40-51; col. 34, line 54 to col. 35, line16); and 
in accordance with determining that no user (read on ‘user does not have an individual account’, ‘no match’/‘some match’ at ‘916’/ ‘922’, ‘the confidence score is not above the confidence threshold’, ‘a user speaking the utterance could not be verified’, or ‘voice recognition was not available and the individual who spoke the utterance is not known’, in a broad sense) of the plurality of registered users corresponds to the spoken media request (same above) (Fig. 9, ‘916’/‘922’; col. 4, lines 38-49; col. 27, lines 36-50; col. 36, lines 30-45): 
determining (via ‘ASR’ and/or ‘NLU’) whether the spoken media request includes a personal (‘individual’s’) media request (read on ‘intent of the utterance’ to ‘play a particular individual’s favorite playlist’, or ‘utterance’ like ‘play my music’) (col. 9, lines 22-56; col. 33, lines 23-51); 
in accordance with determining that the spoken media request includes a personal media request (same above): 
obtaining (read on ‘gather additional data usable for user recognition’ to ‘determine’, ‘identify’, or ‘matched’) an identification (read on related ‘speaker profile’, ‘voice ID’, ‘user ID’, ‘voice recognition vector’, ‘user profile’ associated ‘biometric data’ including ‘voice biometric information/data’ related to ‘audio data captured by the microphone’ or related to ‘input utterance’ corresponding to ‘a device at the home’, or a combination thereof for the ‘speaker recognition’, in a broad sense) of a user (or ‘speaker’) who provided the spoken media request (same above), (col. 4, lines 3-67; col. 6, lines 12-44; col. 9, lines 22-56; col. 30, lines 46-67; col. 31, 25-40, col. 33, line 1 to col. 34, line 12; col. 36, lines 30-43); and 
in accordance with obtaining the identification (same above): 
providing a second response (read on a response same as /similar to the first response as stated above, such as to ‘play…’, ‘perform…’, ‘apply…’, or ‘output…’, but is after processing /gathering the additional data, or, read on to ‘ask user to say additional utterance’ or continue processing utterance as unknown speaker’, in a broad sense) to the spoken media request, the second response being personalized for the user who provided the spoken media request (same above) (Fig. 9, ‘920’/‘922’; col. 6, lines 12-44; col. 10, lines 40-51; col. 34, line 54 to col. 35, line16);
It is noted the above rejection is based on separate teachings of KRISHNAMOORTHY for different embodiments/operation-phases/applications and/or variation(s) of processing order.  However, by given these separated teachings of KRISHNAMOORTHY, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (i) operation to ‘continue processing utterance as known speaker’ and/or ‘ask user to say additional utterance’ (i.e. Fig. 9, ‘920’/ ‘922’) could be performed in the same way as initially processing user utterance(s) regarding voice/spoken media request/command, (ii) processing/analyzing utterances regarding voice/spoken media request/command for speech and/or speaker recognition during enrollment phase could be used in the same/similar way for speech and/or speaker recognition during testing/utilizing phase, and (iii) processing/analyzing utterances regarding voice/spoken media request/command for an application could be used in the same/similar way for another application (such as outputting related user information for bank application could be used in the same/similar way for playing music application), so that implementation of combining these separate teachings (in different embodiments/operation-phases/applications) of KRISHNAMOORTHY together to achieve the above features/functions as claimed, would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 1, it recites a non-transitory computer-readable storage medium.  The rejection is based on the same reason described for claim 18, because the claim recites the same/similar limitations as claim 18.
As per claim 3 (depending on claim 1), KRISHNAMOORTHY further discloses “determine that a plurality of users of the plurality (‘multiple users’) of registered users correspond to the spoken media request; in accordance with determining that the plurality of users correspond to the spoken media request: determine whether the spoken media request includes a personal request (same as claim 18, such as ‘play my music’)” (col. 29, lines 51-67; col. 33, lines 39-51).
As per claim 5 (depending on claim 3), KRISHNAMOORTHY further discloses “in accordance with determining that the spoken media request does not include a personal request (such as ‘inquires’/ ‘request’ related to ‘weather’/ ‘city’): provide a sixth response (such as ‘display weather data’) to the spoken media request, the sixth response being based on a media account (read on one of ‘one or more user accounts’ related to action/response regarding the display weather data) associated with the electronic device (same above)” (col. 4, lines 28-49; col. 8, lines 32-47; col. 19, lines 35-36; Figs. 4B-D).
As per claim 6 (depending on claim 1), KRISHNAMOORTHY further discloses “determining that the spoken media request includes one or more words (such as words in utterance ‘play my favorite playlist’ or ‘play my music’) indicative of personalization” (col. 6, lines 21-44; col. 33, lines 23-51). 
As per claim 7 (depending on claim 1), KRISHNAMOORTHY further discloses “determining that the spoken media request is associated with a predetermined type (read on a ‘domain’ for registered/enrolled ‘utterance’ in a broad sense) of user intent (such as intent to ‘play…music/playlist’)” (col. 6, lines 1-44; col. 9, lines 22-44). 
As per claim 13 (depending on claim 1), KRISHNAMOORTHY further discloses “the first response to the spoken media request includes one or more words (such as ‘Hello John’, ‘your bank’) indicative of personalization for the first user” (col. 34, lines 54-67). 
As per claim 14 (depending on claim 13), KRISHNAMOORTHY further discloses “wherein the one or more words include a name of the first user (such as ‘Hello John’)” (col. 34, lines 54-67). 
As per claim 15 (depending on claim 1), KRISHNAMOORTHY further discloses “wherein the first response (such as ‘action’ related to ‘play’) to the spoken media request includes playback of a media item (such as ‘music preferences’ or element in ‘playlist’) from a first media account (read on one of ‘one or more user accounts’ for ‘play…’) associated with the first user (same above)” (col. 3, lines 10-44). 
As per claim 16 (depending on claim 1), KRISHNAMOORTHY further discloses “wherein providing the first response (such as ‘action’ related to ‘play’) to the spoken media request includes updating (‘modify’) a second media account (read on another one of said ‘one or more user accounts which can store individual user information’) associated with the first user” (col. 2, line to col. 3, line 44, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that generating ‘a speaker (or user) profile used to recognize the user when the user talks to the system’ and modifying ‘the enrollment process’ could cause an associated user account(s) (storing user information) to be modified (or updated), and to combine separate teachings of KRISHNAMOORTHY together by providing a mechanism of modifying (updating) one of associated user accounts (storing user information such as associated user/speaker profile generated in enrollment process and relating an action/response for ‘play…’) included in/associated with an action (as response to the spoken media request, such as playing a music or user favorite playlist), as claimed, for purpose of enhancing the user experience by leveraging actual utterances spoken to the system for voice recognition (col. 2, lines 33-39).  In addition, the implementation of above combined teachings would be within the scope of capability of the skilled person in the art and the result would be predicable). 
As per claim 17, it recites a device.  The rejection is based on the same reason described for claim 18, because the claim recites the same/similar limitations as claim 18.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over KRISHNAMOORTHY in view of INFOSINO (US 2002/0034280).
As per claim 8 (depending on claim 1), even though KAMANAKA discloses processes of “receiving a speech input” and “obtaining the identification (such as ‘voice ID’, ‘voice biometric information’, ‘user profile’) based on the speech input” (as stated for claim 18, also see col. 1, line 65-to col. 2, line 5), KRISHNAMOORTHY does not expressly disclose the process being “in response to providing the output indicative of the request for user identity.”  However, the same/similar concept/feature is well known in the art as evidenced by INFOSINO who discloses a computer based ‘method and apparatus for setting user communication parameters based on voice identification of users’ (title) comprising a ‘system’ including ‘user devices’, ‘customized service processor’ and ‘user profile database’ providing ‘voice recognition/ identification’, ‘speech synthesis’, ‘audio output’/ ‘request message’ such as ‘please speak your name for identification’, and receiving the ‘voice input’ as ‘user’s response’ including user ‘name’ for comparing/matching ‘voice pattern features’ with ‘user profile’ (i.e. ‘voice identification’ for the user spoken ‘name’(p(paragraph)15-p16, p40-p41 and p43).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of KRISHNAMOORTHY and INFOSINO together by providing a mechanism of obtaining/matching user identification from user spoken input (including user name) in response to providing an output indicating a request for user identity (such as user name), as claimed, for the purpose of offering customized service based on an identity of a user and/or using preferred communication with voice pattern feature to set communication settings for a user device (INFOSINO: p4-p5). 

Allowable Subject Matter
Claims 2, 4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above claim rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
April 25, 2022
/QI HAN/Primary Examiner, Art Unit 2659